Order of August 14. 1958, unanimously modified on the law and in the exercise of discretion by reducing the amount of commissions allowed from $4,000 to $1,000, and as moilmed affirmed, without costs of this appeal to any party. Memorandum: It cannot be determined from this record whether the receiver was appointed pursuant to section 1547 of the Civil Practice Act or section 150 of the General Corporation Law. However, it is unnecessary to decide this question upon this appeal. Special Term properly held that the two intermediate orders allowing commissions to the receiver, to which no opposition was made and from which no appeals were taken, should not be reviewed on the motion to settle the receiver's accounts. We believe, however, that the final allowance of $4,000 for commissions to the receiver was an improvident exercise of Special Term’s discretion and we, therefore, reduce this amount to $1,000. (Appeals by plaintiff and by certain defendants from order of Monroe Special Term approving certain accounts of the receiver and certain allowances to said receiver.) Present — Williams, P. J., Bastow, Goldman, Halpern and McClusky, JJ. [15 Mise 2d 214.]